Bell, Justice.
Miller was convicted of burglary and rape in Floyd County, and on appeal his convictions were affirmed. Miller v. State, 151 Ga. App. 718 (261 SE2d 454) (1979). Miller subsequently brought a writ of habeas corpus contending, inter alia, that the evidence was insufficient to support his convictions. Relying on Littles v. Balkcom, 245 Ga. 285 (264 SE2d 219) (1980), the habeas court declined to address this issue. We granted Miller’s application for a certificate of probable cause to appeal, and now remand the case to the habeas court for reconsideration in light of this court’s opinion in Valenzuela v. New-some, 253 Ga. 793 (325 SE2d 370) (1985). See also Moore v. Kemp, 254 Ga. 279 (328 SE2d 725) (1985); Black v. Hardin, 255 Ga. 239 (336 SE2d 754) (1985).

Case remanded.


All the Justices concur.